Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 21 November 1817
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My dear daughter
					Nov’br 21 1817
				
				I write a line to enclose a Letter from Harriet. George has been so steady at Cambridge that I have had but one visit from him since he went there. I expect Him and his Brothers to keep thanksgiving with us; there is then a vacation of nearly a week—.John will want an additional pr of pantaloons. he is such a wrestless active Being that he is always in motion and his blews which he has worn so constantly are nearly gone—I mended them last week. I shall get Harriet to procure the Cloth, and Miss Sampson to make them, His best suit he must make answer this Winter tho he has grown so much that they are very tight for him & short—he now runs up rapidly, the cloath is very good and the cloaths can go to Charles—Charles says he has a second pr of 2d pr of blew pantaloons so that he will not want—I have only time to add my Love to my Son to whom I shall write next week.yours affecly
				
					Abigail Adams
				
				
			